DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 11/30/2020.  The Examiner notes claims 1, 3, 5, 8-11, 13, 15-22, & 24-27 are currently pending and have been examined; claims 2 & 4 are canceled without prejudice, claims 1, 3, 5, 20-21, & 24 are currently amended, and 25-27 have been added.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Objections
Claims 1 is/are objected to because of the following informalities:  
Claim 1:  "…a reduced dowel wall thickness at the plurality of recesses and thicker section there between;…" (Line 5-6 of claim 1). The claim is recommend to be amended as suggested to clarify the claim language.
Claim 1:  "…wherein [[a]] at least a portion of the plurality of bristles are tufted into the thicker sections,…" (Line 8-9 of claim 1). The claim is recommended to be amended as suggested to clarify the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 13, 15-16, 20, & 25-27 is/are rejected under 35 U.S.C. 103 as being Nishimura et al. (US 6,323,570 B1) in view of Edelson et al. (US 2006/0273686 A1) further in view of Wehde (US 3,974,406 A) further in view of Kasper, Jr. et al. (US 2018/0125315 A1), hereinafter Nishimura, Edelson, Wehde, and Kasper, respectively.
Regarding claim 1 (Currently Amended), 
Nishimura teaches a brushroll for a vacuum cleaner [Fig 1-2], comprising: 
a brush dowel [1] configured to rotate about a longitudinal axis in a first direction [Fig 1-2, Col 2, lines 23-38], the brush dowel having a dowel wall defining an outside dowel surface and an inside dowel surface defining an interior [Fig 2, 1 has in exterior surface and an interior surface], and wherein the inside dowel surface…; 
a plurality of bristles [2] extending outwardly from the outside dowel surface [Fig 1-2, Col 2, lines 23-38] and…, and arranged to define an axial section not overlying…and wherein another portion of the plurality of bristles are tufted into at least one row that wraps helically around the outside dowel surface [Fig 1-2, Col 2, lines 35-38, 2 (which refers the claimed second axial section) is helical and is not tufted into any arrangement in regards to an internal structure of the inside surface of the brush dowel]; and 
a brushed drive motor within the interior of brush dowel for rotating the brush dowel about the longitudinal axis [Fig 2, Col 2, lines 23-38, a motor is housed in 1 which uses brushes (i.e. 5) and is therefore brushed motor], the brushed drive motor, comprising: 
a stator [Fig 2, 8]…; 
a rotatable motor shaft [9] extending within the interior of the brush dowel and defining the longitudinal axis [Fig 2]; 
an armature [7] mounted on the rotatable motor shaft and rotatable relative to the stator [Fig 2, Col 2, line 42]; 
a commutator [10] mounted on the rotatable motor shaft and rotatable with the armature, relative to the stator [Fig 2, Col 2, line 42-44]; and motor brushes [5] located within the interior and configured to contact the commutator as the commutator rotates [Fig 2, 5 can be within 1 as shown in Fig 3 to integrate the 5 into 1 (Col 4, lines 4-5)]; and 
a mechanical coupling [Fig 2 & 6; 15-18] between the brushed drive motor and the brush dowel 
wherein the armature, commutator, and rotatable motor shaft are configured to rotate within the brush dowel about the longitudinal axis in a second direction, opposite the first direction of the brush dowel…[Fig 2 & 6, 1 rotates opposite 9 based on the planetary gear system].
Nishimura may not explicitly disclose wherein the inside dowel surface defines a plurality of recesses that are axially-extending, the inside dowel surface having a reduced dowel wall thickness at the plurality of recesses and thicker sections there between, and the plurality of magnets mounted to the inside dowel surface at the recesses for rotation with the brush dowel; or a first axial section overlying the plurality of recesses and wherein at least a portion of the plurality of bristles are tufted into the thicker sections; or the stator mounted to the inside dowel surface for rotation with the brush dowel about the longitudinal axis in the first direction and having a plurality of magnets mounted to the inside dowel surface at the plurality of recesses for rotation with the brush dowel.
Nishimura may not explicitly disclose the stator mounted to the inside dowel surface for rotation with the brush dowel about the longitudinal axis in the first direction and having a plurality of magnets mounted to the inside dowel surface…for rotation with the brush dowel.
However Edelson teaches a small compact hub motor [Fig 7 & 9, ¶80, the compact motor can be used on "other machines" which includes vacuums] for use inside of a drive wheel [¶80 & ¶85; the drive wheel of Edelson is interpreted to include vacuum brush dowels as the brush dowel is a rotated elongated wheel driven by a motor which are known in the art to be in the brush dowel as disclosed by Nishimura] a stator [102] mounted to the inside dowel surface [Fig 7 & 9, ¶156, 102 is mounted to the inside of 104] for rotation with the brush dowel about the longitudinal axis in the first direction [¶156; 102 rotates in a first direction opposite 106, 111, & 114] and having a plurality of magnets [¶9, ¶34, ¶20; electric motors use a plurality of magnetic poles which include permanent magnets] mounted to the inside dowel surface…for rotation with the brush dowel [Fig 7 & 9, ¶156 102 rotates with 104].

Nishimura as modified teaches wherein the armature [Nishimura:  7], commutator [Nishimura:  10], and rotatable motor shaft [Nishimura:  9] are configured to rotate within the brush dowel about the longitudinal axis in a second direction [Fig 2 & 6, 1 rotates opposite 7, 9, & 10 based on the planetary gear system], opposite the first direction of the brush dowel and the stator [Edelson:  With the stator (i.e. 8 of Nishimura and 102 of Edelson) attached to the brush dowel (i.e. 1 of Nishimura and 104 of Edelson) the stator rotates with the brush dowel opposite the armature, commutator, and rotatable motor shaft].
Nishimura as modified may not explicitly disclose wherein the inside dowel surface defines a plurality of recesses that are axially-extending, the inside dowel surface having a reduced dowel wall thickness at the plurality of recesses and thicker sections there between, and the plurality of magnets mounted to the inside dowel surface at the recesses for rotation with the brush dowel.
However Wehde teaches a plurality of recesses [13] that are axially-extending [Fig 1], the inside dowel surface [Fig 1, 10 has an inside surface] having a reduced dowel wall thickness at the recesses and thicker sections there between [Fig 1, Col 3, lines 1-12; 13 is distributed around 10 and therefore there are reduced thicknesses of 10 at 13 and the section between each 13 are thicker]; and the plurality of magnets [14] mounted to the inside dowel surface at the recesses [Fig 1] for rotation with the brush dowel [Fig 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside surface of the brush dowel and the plurality of magnets as disclosed by Nishimura as modified above to have a plurality of axially-extending recesses having a reduced dowel wall thickness at the recesses and thicker sections there between and the plurality of 
Nishimura may not explicitly disclose a first axial section overlying the plurality of recesses and wherein at least a portion of the plurality of bristles are tufted into the thicker sections.
However Kasper teaches a brush dowel [60] with a plurality of bristles [76] arranged to define a first axial section overlying the plurality of recesses and wherein a least a portion of the plurality of bristles are tufted into the thicker sections [Kasper:  Fig 5, ¶39, The bristles (76) are placed in the thicker sections of the brushroll between thinner, recessed sections; 76 can be arranged straight (i.e. axially), angled, helical, or a combination thereof].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of bristles and the plurality of axially-extending recesses as disclosed by Nishimura as modified above to have the plurality of bristles be arranged to define a first axial section overlying the plurality of recesses and wherein a least a portion of the plurality of bristles are tufted into the thicker sections as disclosed by Kasper.  One of ordinary skill in the art would have been motivated to make this modification to better support the bristles during agitation with thicker holes [Kasper:  ¶42, bristle support platforms (82) are formed by extending into the hollow dowel, but if the hollow dowel was thinned out by recesses the bristles would be placed in the thicker sections formed between the recesses].
Regarding claim 2 (Canceled), 
Regarding claim 4 (Canceled), 
Regarding claim 5 (Currently Amended), 
Nishimura as modified teaches the brushroll of claim 1, wherein the plurality of bristles are offset from the plurality of recesses [Kasper:  Fig 5; the bristles (76) are placed in the thicker sections of the brushroll between thinner, recessed sections (i.e. offset)].
Regarding claim 6 (Cancelled), 

Regarding claim 8 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the planetary gear assembly comprises a sun gear [Nishimura:  15] mounted on the rotatable motor shaft [Nishimura:  Fig 6], a ring gear [Nishimura:  18] fixed with the brush dowel [Nishimura:  Fig 2 & 6], and a plurality of planet gears [Nishimura:  16] engaged with the sun gear and the ring gear [Nishimura:  Fig 2 & 6].
Regarding claim 9 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 8, wherein the plurality of planet gears rotate about respective planet gear axes that are fixed in space relative to the brush dowel and the rotatable motor shaft [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 10 (Original), 
Nishimura as modified teaches the brushroll of claim 8, wherein the planet gear axes of the plurality of planet gears are parallel to and offset from the longitudinal axis [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 11 (Currently Amended), 
Nishimura as modified teaches the brushroll of claim 8, wherein the planetary gear assembly further comprises a carrier [Nishimura:  3] for the plurality of planet gears, wherein the carrier is stationary such that the plurality of planet gears rotate in fixed positions while the sun gear and the ring gear rotate in opposite directions [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 12 (Cancelled), 
Regarding claim 13 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the motor brushes are supported by a first bearing holder provided on one end of the brush dowel [Nishimura:  Fig 1-2, 4] and mounted to the rotatable motor shaft [Nishimura:  Fig 1-2, 4 is mounted to 9] and wherein the first bearing holder receives bearings on which the brush dowel rotates relative to the rotatable motor shaft [Nishimura:  Fig 2, 11].
Regarding claim 14 (Cancelled), 
Regarding claim 15 (Previously Presented), 

Regarding claim 16 (Original), 
Nishimura as modified teaches the brushroll of claim 15, wherein the planetary gear assembly comprises a plurality of planet gears and a carrier for the plurality of planet gears, and wherein the carrier is integrally formed with or provided on the second bearing holder [Nishimura:  Fig 2 & 6, a plurality of 16 is held by 3 which also forms the second bearing holder].

Regarding claim 20 (Currently Amended), 
Claim(s) 20 recite(s) the same or similar limitations as those addressed above for claim(s) 1.  The differences are addressed below:  
Nishimura as modified teaches a vacuum cleaner [Nishimura:  Fig 8] comprising: a suction nozzle inlet [Nishimura:  Fig 2, 8, & 10, 22 has 45]; a suction source in fluid communication with the suction nozzle inlet for generating a working airstream [Nishimura:  Fig 2 & 10, 43]; a separating and collection assembly for separating and collecting debris from the working airstream [Nishimura:  Fig 10, 48 & 44]; a brushroll adjacent the suction nozzle inlet [Nishimura:  Fig 10] and comprising: a brush dowel configured to…  The rest of the claim is the same or similar to claim 1.
The inside dowel surface and outside dowel surface of claim 1 are the inside surface and outside surface in claim 20.
Claim(s) 20 is/are therefore rejected for the same reasons set forth above for claim(s) 1.
Regarding claim 25 (Currently Amended),
Nishimura as modified teaches the brushroll of claim 1 wherein the first axial section includes a linear arrangement of the at least a portion of the bristles, the linear arrangement extending axially along the first axial section [Kasper:  ¶39].

Nishimura as modified teaches the brushroll of claim 25 wherein the first axial section includes dual linear arrangements arranged about opposite portions of the outside dowel surface [Kasper:  Fig 5, ¶39, shows dual arrangements that can be linear].
Regarding claim 27 (Currently Amended),
Nishimura as modified teaches the brushroll of claim 1 wherein the at least one of the plurality of bristles of the first axial section and at least one of the plurality of bristles of the second axial section are axially adjacent and circumferentially aligned [Kasper:  ¶39].

Claims 3, 17-19, 21-22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Edelson further in view of Wehde further in view of Kasper further in view of Syverson et al. (US 2003/0188397 A1), hereinafter Syverson.
Regarding claim 3 (Currently Amended), 
Nishimura as modified teaches the brushroll of claim 1, including the plurality of magnets.  However, Nishimura as modified may not explicitly disclose at least one pair of opposing magnets, wherein the at least one pair of opposing magnets have opposite polarity. [While Nishimura may not explicitly disclose this limitation but does disclose that it is known that electric motors use magnets as part of their construction (Nishimura:  Col 4, line 23-28).]
Syverson teaches a vacuum cleaner with at least one pair of opposing magnets, wherein the opposing magnets have opposite polarity [Syverson:  Fig 1, ¶32; 50 can be individual magnets with alternating polarity].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of magnets as disclosed by Nishimura as modified to have at least one pair of opposing magnets, wherein the opposing magnets have opposite polarity as disclosed by Syverson.  One of ordinary skill in the art would have been motivated to make this modification as a well-known and understood electric motor construction [Syverson:  ¶9 & ¶32]
Regarding claim 17 (Previously Presented), 

Nishimura as modified may not explicitly disclose the armature comprising a plurality of wire slots, wherein the armature is wired so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern.
Syverson teaches a vacuum cleaner with an armature having a plurality of wire slots [Fig 2, #56], wherein the armature is wired [Fig 2, ¶34, 58] so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern [Fig 2, ¶41, the windings can be sequentially advanced so as to be attracted to the next pole; and can have magnets although not typical].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armature and commutator as disclosed by Nishimura as modified to have a plurality of wire slots, wherein the armature is wired so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern as disclosed by Syverson.  One of ordinary skill in the art would have been motivated to make this modification to be able to control the motor by energizing the appropriate windings [Syverson:  ¶41-¶43].
Regarding claim 18 (Original), 
Nishimura as modified teaches the brushroll of claim 17, wherein the motor brushes are separated by an angular distance relative to the longitudinal axis, and wherein the armature is wired so that the advancing pattern repeats when the brush dowel has rotated a number of degrees equal to the angular distance [Syverson:  Fig 2, ¶41-¶43, the windings can be sequentially advanced so as to be attracted to the next pole which can be repeated as the armature rotates].
Regarding claim 19 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the planetary gear assembly comprises a -3:1 gear ratio [Edelson:  ¶161, can have a 3:1 ratio], the stator comprises field magnets [Nishimura:  Claim 9, 8 is magnet], and the brushed drive motor comprises two motor brushes configured to contact the commutator as the commutator rotates [Nishimura:  Fig 2, there are two 5].
six field magnets.
Syverson teaches a vacuum cleaner with six field magnets [¶35, can have 6 magnets (magnetized poles)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator as disclosed by Nishimura as modified to have six field magnets as disclosed by Syverson.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to have a motor magnet with a minimum standard number of magnetic poles (i.e. individual magnets) [Syverson:  ¶35].
Regarding claim 21 (Currently Amended),
Claim 21 recites the same or similar limitations as those addressed above for claim 1.  The differences are addressed below:
The inside dowel surface and outside dowel surface of claim 1 are the inside surface and outside surface in claim 21.
Claim 21 only defines the first axial section from claim 1.'
"wherein the inside surface is a contiguous cylindrical surface defined by the dowel wall and the magnets" [Wehde:  Fig 1, 14 and the inside surface of 10 define a contiguous cylindrical surface; It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside surface as disclosed by Nishimura as modified to be a contiguous cylindrical surface defined by the dowel wall and the magnets as disclosed by Wehde; One of ordinary skill in the art would have been motivated to make this modification so the magnets would be flush with the dowel and thereby reducing the motors size].
"wherein an outer diameter of the brush dowel is 10.2 cm (4 in.) or less" [Syverson:  ¶61, the outer diameter (OD) of 306 is 1.125 inches, therefore keeping 300 can be less than 4 inches as it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  Please see MPEP 2144.05 (I).; Nishimura as modified may not explicitly disclose this limitation however Syverson teaches it; It would have been obvious for one of ordinary 
Claim 21 is therefore rejected for the same reasons set forth above for claims 1.
Regarding claim 22 (Currently Amended),
Nishimura as modified teaches the brushroll of claim 21 wherein the outer diameter of the brushroll is in a range of 3.8 cm (1.5 in.) to 7.6 cm (3 in.) [Syverson:  ¶61, 306 has an OD of 1.125 in; therefore keeping 300 can be less than 3 inches as it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  Please see MPEP 2144.05 (I).].
Regarding claim 23 (Canceled),
Regarding claim 24 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 21 wherein the bristles tufted into thicker sections are offset 90 degrees from the magnets [Syverson:  ¶32, there can be 2 opposing, individual magnets and if the magnets are opposing the thicker section where the bristles would be places would be offset 90 degrees from the magnets].

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 9-18, filed 5/29/2020 have been fully considered and are not persuasive.  
The Applicant claims:
Edelson is not analogous art.However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a).  In this case Edelson discloses "the use of 
Edelson only teaches planetary gears between the rotor and statorHowever, Edelson is not relied upon to teach the planetary gear assembly. Nishimura teaches the assembly. Edelson is relied upon to place the stator on the brush dowel and to have it rotate opposite the armature, commutator, and drive shaft, see above rejections.
Edelson does not teach the location of the bearings or where the bearings of Nishimura are to be relocated.However, Edelson is not relied upon to teach the location of the bearings or relocating them. Nishimura teaches the bearings and their locations. Edelson is relied upon to place the stator on the brush dowel and to have it rotate opposite the armature, commutator, and drive shaft, see above rejections.
The Examiner provides no logical support to combine the different prior art used to reject claim 1.However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See MPEP 2143.01. In this case, Edelson, Wehde, and Kasper provide reasons within their disclosures. The Applicant raises the question of why combine Wehde for a more compact configuration when using Edelson for the same reason, but both teach different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723